Warner, Chief Justice.
This was a motion made in the court below to reinstate a motion for a new trial, which had been dismissed for want of prosecution. It appears from the facts recited in the judgment of the court refusing the motion to reinstate, that, at the close of the spring term of the court, 1876, the application for anew trial was made, and leave given to have a brief of the evidence made up and submitted to the court for its approval on or before the second day of the next October term of the court, which was not complied with. The case was called in its order during the first week of said October term, and no steps taken to put the case in a condition to be heard, and said case, at different times during said term, was called and passed by with like results, until in March, 1877, near the close of that term, when said case was called in its order finally and peremptorily, and still no stepshaving been taken to perfect the record, the same was dismissed for want of prosecution. The motion to reinstate it was made in July, 1877, and refused, whereupon the movant excepted. In view of the facts disclosed in the record, we will not interfere to *337control the exercise of the discretion of the court in refusing to reinstate the motion for a new trial.
Let the judgment of the court below be affirmed.